PER CURIAM.
Appealing his sentences for convictions on charges of arson and burglary, Brett A. Pruitt raises three points. We find no error in the first two points contending it was error for the circuit court to apply a multiplier for legal restraint by reason of the outstanding capias in Gulf County. As to the third point, we agree with the state’s confession of error that the court erred in applying this multiplier twice based on the two charges. Flowers v. State, 586 So.2d 1058 (Fla.1991). Accordingly, we reverse the sentences and remand for resentencing within the guidelines based on a correctly calculated guidelines scoresheet. See Sellers v. State, 578 So.2d 339, 341 (Fla. 1st DCA), approved, 586 So.2d 340 (Fla.1991).
REVERSED AND REMANDED.
ZEHMER, BARFIELD and WOLF, JJ., concur.